Citation Nr: 1509971	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-36 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy.

2. Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

3. Entitlement to compensable ratings for bilateral ganglion cysts prior to February 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to June 1994. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2012, the Board remanded the appeal and in January 2014, it awarded a 20 percent rating for radiculopathy of the left upper extremity and a compensable rating for left lower extremity radiculopathy.  It denied a compensable rating for bilateral ganglion cysts prior to February 1, 2012.

Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Joint Motion for Partial Remand (JMPR), the Court, in a November 2014 Order, vacated the Board's January 2014 decision to the extent that it denied entitlement to a rating in excess 20 percent for left upper extremity radiculopathy, a rating in excess of 10 percent for left lower extremity radiculopathy, and compensable ratings for ganglion cysts of both wrists prior to February 1, 2012.  The appeal is once again before the Board.

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals a November 2013 appellate brief.  The Veterans Benefits Management System includes the October 2014 JMPR, the Court's November 2014 Order and a December 2014 appellate brief.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran has mild radiculopathy of the left upper extremity. He is left handed.

2. The Veteran has mild sciatic radiculopathy of the left lower extremity.

3. For the period prior to February 1, 2012, there was no objective evidence of pain on examination of the bilateral ganglion cysts.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for left upper extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 8511 (2014).

2. The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.14, 4.20, 4.123, 4.124a, Diagnostic Codes 8520, 8620.

3. The criteria for a compensable disability rating for bilateral ganglion cysts prior to February 1, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (effective from August 30, 2002 through October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2006 and May 2008 correspondence, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  This also letter provided notice regarding how VA determines the rating and effective date.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has not alleged, and there is no evidence indicating, that any of the above disabilities have worsened since the most recent examinations.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

I. Left Upper Extremity Radiculopathy

The Veteran claims entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy.  In January 2014, and in connection with a claim for an increased rating for a cervical spine disorder, the Board awarded a separate 20 percent rating for mild incomplete paralysis of the left upper extremity under Diagnostic Code 8511. See 38 C.F.R. § 4.124a.  The October 2014 JMPR determined that the Board had erred because it cited evidence indicating moderate paresthesia and/or dysesthesias and moderate numbness but did not adequately explain why a rating for moderate incomplete paralysis was not warranted under Diagnostic Code 8511.  Consistent with terms of the October 2014 JMPR, here, the Board will address only whether an increased evaluation under Diagnostic Code 8511 is warranted.

Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  The Veteran is left handed and thus ratings relating to the major side are applicable.  Diagnostic Code 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side; moderate incomplete paralysis is rated 40 percent disabling on the major side; and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8511.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Further "disability from [neurological disorders] and their residuals may be rated...in proportion to the impairment of motor [and] sensory...Consider especially...complete or partial loss of use of one or more extremities... referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves."  38 C.F.R. § 4.124a.

Here, in June 2005, the Veteran complained of intermittent left arm numbness and objective testing revealed full range of motion of the left arm and intact strength.  The staff physician diagnosed the Veteran with left arm numbness, but stated that it was difficult to determine whether the numbness was due to carpal tunnel syndrome or cervical radicular pain.

At a November 2005 neurological consultation, the Veteran reported shooting pain in his left arm when bending his neck to the side and noted that his whole left arm felt as though it was "sleeping."  Objective testing confirmed radiating left upper extremity pain when bending the neck.  Although the appellant also stated that he believed that his left arm was weak, muscle strength was only found to be diminished in the fifth finger of his left hand.  There was subjectively decreased sensation to light touch but not to sharp sensation.  Deep tendon reflexes of the triceps, biceps and brachioradialis were normal.  Full range of motion of the left upper extremity was noted.

A December 2005 MRI noted possible small focus of syringohydromyelia and spondylotic changes in the remainder of the cervical spine; circumferential thecal sac effacement at C5 to C6 with mild cord flattening; and effacement of the anterior subarachnoid space at C4 to C5 again with mild cord flattening.  A subsequent December 2005 VA medical record noted that a review of the MRI results did not show significant nerve impingement on the left side but did indicate suspicion of left arm numbness as related to carpal tunnel syndrome.

A July 2006 VA shoulder examiner noted that grip strength, sensation, muscle tone and reflexes of the left upper extremity were all intact.

At an October 2006 VA neurology consultation, the appellant complained of left upper extremity paresthesia and loss of sensation, as well as weakness when writing or holding a hand position for a few minutes.

A July 2008 VA cervical spine examiner noted that the Veteran's left upper extremity exhibited strength of 4 out of 5. Sensory examination of the upper extremities was intact with vibratory sensation and light filament sensation distally.

At a February 2012 VA cervical spine examination, objective testing revealed normal strength of elbow flexion and extension, normal wrist flexion and extension, and normal finger flexion and abduction.  There was no muscle atrophy.  Although deep tendon reflexes of the brachioradialis were absent, they were normal in the biceps and triceps.  Sensation to light touch was normal in the shoulder, forearm, hand and fingers.  There was moderate constant pain of the left upper extremity, as well as moderate paresthesia and/or dysesthesias, and moderate numbness.  No other neurologic abnormalities were noted.  

In light of the above, the Board again finds that there is no basis to award a rating in excess of 20 percent for left upper extremity radiculopathy.  

As a preliminary matter, a preponderance of the competent and credible evidence shows that manifestations of his left upper extremity radiculopathy are "wholly sensory" and therefore the highest possible rating would be for moderate incomplete paralysis.  38 C.F.R. § 4.124a.  Although the Veteran reported subjective complaints of left arm weakness and there was demonstrated weakness in one finger of the left hand, objective testing generally revealed normal strength and full range of motion.  In other words, there was basically no functional impairment of the left upper extremity.  Again, the July 2006 VA examiner noted that grip strength, sensation, muscle tone and reflexes of the left upper extremity were all intact and the February 2012 VA examiner found normal strength in the movements of the elbow, wrist and fingers.

Therefore, to warrant an increased rating under Diagnostic Code 8511, the Veteran's sensory manifestations must be of such severity that they are roughly equivalent to the functional impairment contemplated by moderate incomplete paralysis.  38 C.F.R. § 4.124a.

As noted above, incomplete paralysis is defined as something "substantially less" than complete paralysis.  38 C.F.R. § 4.124a.  Complete paralysis under Diagnostic Code 8511 contemplates the loss of adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist; or at least that such movements are "severely affected."  38 C.F.R. § 4.124a.  Moderate incomplete paralysis would therefore include less severe impaired adduction, abduction, arm rotation, elbow flexion and wrist extension.

The Board disagrees with the suggestion in the October 2014 JMPR that where some sensory manifestations are characterized as "moderate," the overall disability picture of the extremity should be described as equivalent to moderate incomplete paralysis.  It is informative that Diagnostic Code 8511 limits the schedular rating to moderate incomplete paralysis where the involvement is "wholly sensory," thus suggesting that even severe sensory manifestations alone would not be equivalent to severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8511.  Moreover, when evaluating neurological disorders, 38 C.F.R. § 4.124a instructs that consideration be given to impairment of motor and sensory functions, and to complete or partial loss of use of one or more extremities.

Here, the Board finds that the Veteran's sensory manifestations are not so severe that they warrant an increased rating.  Although the February 2012 VA examiner noted moderate paresthesia and/or dysesthesias, moderate numbness and pain, no other neurologic abnormalities were noted.  Notably, these manifestations were not considered to be severe and there was normal sensation to light touch in the shoulder, forearm, hand and fingers, as well as normal reflexes except for the left brachioradialis.  There was otherwise normal range of motion and strength and no atrophy.  Thus, the examiner's statement of moderate does not correlate with the needed findings for "moderate" impairment under the rating schedule.

Evidence prior to February 2012 is consistent with this conclusion.  Although the Veteran complained of occasional numbness, shooting pains and/or decreased sensation, in June 2005, objective testing revealed full range of motion of the left arm and intact strength.  The July 2006 VA shoulder examiner noted that grip strength, sensation, muscle tone and reflexes of the left upper extremity were all intact.  While the July 2008 VA cervical spine examiner noted that the Veteran's left upper extremity exhibited left upper extremity strength of 4 out of 5, sensory examination of the upper extremities was intact with vibratory sensation and light filament sensation distally.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).

II. Left Lower Extremity Radiculopathy

The appellant also claims entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.  The October 2014 JMPR determined that the Board erred because, although it had awarded a separate compensable rating for left lower extremity radiculopathy under Diagnostic Code 8520 for the sciatic nerve, it had failed to address whether the Veteran was entitled to an additional separate compensable rating under Diagnostic Code 8620 for neuritis.  See 38 C.F.R. §§ 4.123, 4.124a.  Consistent with the directives of the October 2014 JMPR, the Board will limit its discussion to whether the appellant's complaints of "constant pain" entitle him to a separate rating under Diagnostic Code 8620.  Other diagnostic codes, therefore, to include Diagnostic Code 8720 (neuralgia) will not be considered.

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Here, the June 2005 VA medical record noted a diagnosis of chronic low back pain with left sciatic notch pain.

The November 2005 VA medical record noted possible radiculopathy without a clear neurological deficit.  An addendum to that record stated that there was probably no lumbosacral radiculopathy.

Although the December 2005 VA medical record diagnosed the Veteran with left buttock pain of probable sciatica, the March 2006 VA treatment record shows that the appellant denied experiencing shooting pain down his leg and was assessed as having no radiculopathy.

While the Veteran again reported some intermittent left thigh pain at the July 2006 VA examination, objective testing revealed that sensation, strength, and deep tendon reflexes of the bilateral lower extremities were intact and equal.  The examiner noted an assessment of intermittent left thigh pain but determined that no radicular symptoms or neurologic deficits were present.  

At the July 2008 VA spine examination, the Veteran reported numbness in the left leg but denied using walking or assistive devices, a history of falls, or unsteadiness.  Sensory examination of the bilateral lower extremities revealed intact vibratory sensation and light filament sensation distally.  Bilateral lower extremities exhibited normal strength and straight leg testing was negative bilaterally.  Deep tendon reflexes of the patella were normal.  A July 2008 x-ray revealed no evidence of spondylosis or spondylolisthesis.

At the February 2012 VA examination, objective testing of the lower extremities revealed normal strength bilaterally, without muscle atrophy.  Deep tendon reflexes of the left lower extremity were normal.  Sensory examination of the lower extremities was normal.  While the examiner noted a positive straight leg raise test on the left side and found left lower extremity radiculopathy, he indicated that it manifest only as moderate constant pain that may be excruciating at times and moderate intermittent pain that was usually dull.  The left lower extremity was negative for paresthesia and/or dysesthesias, numbness, or any other symptoms of radiculopathy.  A February 2012 lumbar spine MRI noted spondylotic changes including some posterior displacement of the left L3 nerve root that could result in a L3 radiculopathy.

In light of the above, the Board finds that the Veteran is not entitled to an increased rating for left lower extremity radiculopathy.

In January 2014, in connection with a claim for an increased rating for lumbosacral strain, the Board awarded a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  In the January 2014 decision, the Board cited the findings of the February 2012 VA examiner, stating, "the Veteran reported that he experienced constant pain in his lower back radiating to both buttocks.  The examiner noted that the Veteran had radiculopathy on the left side involving the left femoral and sciatic roots but that the right side was not affected.  Thus, the Board finds that a separate rating for radiculopathy of the left lower extremity side is warranted.  Because the examiner indicated that the radiculopathy did not involve numbness, paresthesia, dysesthesias or other neurological abnormalities, a 10 percent rating, and no higher, is warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8520."  Essentially, the Board compensated the Veteran for the pain associated with his left lower extremity radiculopathy by application of Diagnostic Code 8520.

The October 2014 JMPR, however, stated that although the Board had cited 38 C.F.R. § 4.123 in the Conclusion of Law, it had provided no reasons and bases as to its evaluation of this provision of law.  The October 2014 JMPR specifically identified the appellant's statements at the February 2012 VA examination - where the appellant reported constant pain in his lower back radiating to both buttocks and  described flare-ups as "as bad as pain can be" - as evidence the Board overlooked that might entitle him to an increased rating under Diagnostic Code 8620.

Even conceding that Diagnostic Code 8620 may have been a more appropriate diagnostic code to account for symptoms of pain, there is no prohibition against employing an analogous diagnostic code to rate a given disorder, provided that it would result in an evaluation at least as high as any other potentially applicable diagnostic code.  See 38 C.F.R. § 4.20.  

In the Veteran's case, consideration under Diagnostic Code 8620 would not have resulted in a higher rating.  Although the appellant reported constant pain at the February 2012 VA examination, there was no muscle atrophy, loss of reflexes or sensory disturbances.  Therefore, on balance, the Veteran's left lower extremity radiculopathy cannot be said to be characterized by the organic changes referred to in 38 C.F.R. § 4.123.  Since there is sciatic nerve involvement, the maximum rating he could receive would be for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

At the February 2012 VA examination, the constant pain described by the Veteran was reported to be a 4 to 5 out of 10.  The extent to which the Veteran's radiculopathy flares up, however, is not clear.  The evidence cited in the October 2014 JMPR - a statement by the Veteran that flare-ups were "as bad as pain can be" - refers to a notation the February 2012 VA examiner made in response to a question involving flare-ups of the thoracolumbar spine.  That section of the examination report does not reference radiculopathy.  Indeed, the January 2014 Board decision considered this evidence in evaluating the severity of the Veteran's lumbar spine disorder.  Although later in the examination report, the February 2012 VA examiner checked a box indicating that there was "constant pain (may be excruciating at times)," no statement was made as to whether the pain was actually "excruciating at times."

The Board therefore finds that the Veteran's reports of constant pain - in the context of the February 2012 examination showing normal strength without muscle atrophy, normal deep tendon reflexes, a normal sensory examination, no evidence of paresthesia and/or dysesthesias, numbness, or any other symptoms of radiculopathy - do not lead to a disability picture that can be described as "moderate" or "moderately severe" under Diagnostic Code 8620.  The evidence prior to February 2012 is consistent with the above analysis.  While there were occasional reports of left lower extremity pain or numbness, most of the probative evidence during that time period interpreted those complaints as unrelated to radiculopathy.  Indeed, the addendum to the November 2005 VA treatment record stated that there was probably no lumbosacral radiculopathy; the March 2006 record found there to be no radiculopathy; the July 2006 VA examiner found no radicular symptoms or neurologic deficits; and the July 2008 VA examination showed negative straight leg testing bilaterally, normal reflexes, intact vibratory sensation and light filament sensation distally, and normal strength.  The July 2008 x-ray revealed no evidence of spondylosis or spondylolisthesis.

A higher evaluation therefore would not have been warranted under Diagnostic Code 8620.  38 C.F.R. § 4.123.  Given the general lack of radicular symptoms other than pain, there is no basis to award separate ratings under both Diagnostic Code 8520 and Diagnostic Code 8620.  As the Veteran cannot be compensated for his radicular pain under more than one diagnostic code, he cannot receive more than a 10 percent rating under either Diagnostic Code 8520 or Diagnostic Code 8620.  See also 38 C.F.R. § 4.14.

Therefore the claim is denied.  See 38 C.F.R. § 4.14.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).

III. Ganglion Cysts

Finally, the Veteran claims entitlement to compensable ratings for bilateral ganglion cysts for the period prior to February 1, 2012.  The January 2014 Board decision awarded a compensable rating for each wrist from February 1, 2012 but the October 2014 JMPR determined that the Board had failed to adequately address whether the Veteran was entitled to a compensable rating for the period prior to February 1, 2012.  

The VA rating schedule contains no diagnostic code specifically applicable to rating ganglion cysts of the wrist; therefore, in January 2014, the Board rated it by analogy to scars, under a prior version of 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective from August 30, 2002 through October 23, 2008).  As the October 2014 JMPR did not contest the application of this diagnostic code but rather asserted that the Board had failed to appropriately apply it to the relevant facts, here, the Board will confine its analysis to this issue only.

Under Diagnostic Code 7804, a 10 percent rating is warranted where scars are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code7804, Note 1.

At a July 2006 VA wrist examination, the Veteran reported some intermittent numbness and tingling into the right thenar eminence, that he wears a right wrist brace at night and that he occasionally has some difficulty grabbing things.  He added, however, that such symptoms did not limit his ability to work.  The examiner noted that, regarding range of motion testing, both initially and after repetitions, there was no additional limitation due to pain.

At a July 2008 VA wrist examination, under the subheading "Medical History (Subjective Complaints)," the examiner noted that there was intermittent pain in both wrists of about 2/10 while at rest, which flared up to 6/10 several times per week lasting about one day.  Upon physical examination, the examiner described the wrists stating, "there is a non-tender, non-fluctuant protuberance on the palmar surface below the thumb/negative edema, ecchymosis, or erythema/mild tenderness/negative snuffbox tenderness/negative Tinel's or Phalen's sign/negative ganglion cyst/neurovascularly intact distally/fingers with good capillary refill and sensation."  After range of motion testing, the examiner noted that there was no pain with repeated efforts and no additional limitation of motion or joint function due to pain.  A July 2008 VA hand examination repeated these findings.

At a February 2012 VA wrist examination, the Veteran reported that the ganglion cysts would increase in size when flared up and would become more painful and more sensitive to bumping and catching.  Range of motion testing revealed bilateral limitation of palmar flexion due to pain and the examiner described the functional impairment as including bilateral pain on movement.  Objective testing showed bilateral pain on palpation.  The examiner also noted that the Veteran experienced painful pronation bilaterally.

In light of the above, the Board finds that prior to February 1, 2012, there was no objective evidence that the ganglion cysts were painful on examination and that the February 2012 VA examination evidences a material worsening in the severity of the ganglion cysts.  While the February 2012 VA examiner found additional limitation in range of motion due to pain, pain on palpation and painful pronation, prior examiners did not.  The July 2006 VA examiner noted that there was no additional limitation of motion due to pain.  Although the July 2008 VA examiner described the wrists as exhibiting "mild-tenderness," he also described the cysts as non-tender protuberances.  Further, after range of motion testing, he found no pain with repeated efforts and no additional limitation of motion or joint function due to pain.

Again, and as noted in the January 2014 Board decision, the Veteran has not requested application of the revised skin disorder criteria or disputed the appropriateness of rating under Diagnostic Code 7804, effective prior to October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As Diagnostic Code 7804 requires that the scars be noted to be painful on examination, even finding the Veteran's statements regarding pain and flare-ups fully credible would not entitle him to a compensable rating.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).

Additional Considerations

As to lay evidence, the Board has considered the Veteran's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected cervical strain, ganglion cysts and lumbosacral strain. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is generally both competent and credible; however, as analyzed above, the Board finds that it does not support a higher rating.

There is no evidence of exceptional or unusual circumstances warranting referral for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1).  The rating criteria reasonably describe the claimant's disability level and symptomatology such that the assigned schedular evaluations are adequate.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's left upper and lower extremity radiculopathy and ganglion cysts that would render the schedular criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); VAOPGCPREC 6-96.

Although the Veteran has not been fully employed at all times during the course of the appeal, he has not indicated that any of the above disabilities have prevented him from securing or maintain gainful employment.  Therefore a claim for a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to compensable ratings for bilateral ganglion cysts prior to February 1, 2012 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


